PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Garcia-Olmo et al.
Application No. 16/436,578
Filed: June 10, 2019
For: Biomaterial for Suturing

:
:
:	DECISION ON PETITION
:
:





This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed October 28, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed June 02, 2021. The issue fee was timely paid on September 02, 2021.  Accordingly, the application became abandoned on September 03, 2021.  A Notice of Abandonment was mailed September 08, 2021. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of inventor’s oath/declaration for Damian Garcia-Olmo, Gema Fernandez Miguel, Manuel A. Gonzalez DeLaPena and Mariano G. Arranz, (2) the petition fee of $2100, and (3) a proper statement of unintentional delay. 

This application is being referred to the Office of Data Management for further processing into a patent. 


Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist  at (571) 272-2581.  Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.


	

/JOANNE L BURKE/Lead Paralegal Specialist, OPET